Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1 and 9-12 are pending. Claims 1 and 9-12 are under examination.

	Withdrawn rejections
Applicant's amendments and arguments filed 01/22/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1-5 and 8 over ‘564 (JP2013202564, published 10-2003, all references to 564 are made to a machine translation) and ‘640 (US PGPub 2010/0016640, Published 01-2010) as evidence by ‘096 (US Patent 3,939,096, Patent date 02-1976) in the final mailed 04/30/2020 is withdrawn. The amendment to claim 1, specifically the straight body part length, has overcome the rejection of record.

Allowable Subject Matter
Claims 1 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘640 (US PGPub 2010/0016640, Published 01-2010).
‘640 discloses (Figure 1) the immediately below catalyst shape.

    PNG
    media_image1.png
    203
    225
    media_image1.png
    Greyscale

‘640 discloses (par. 26-27) the dimensions of a hollow cylinder catalytic support being 4 x 4 x 1.5 mm (external diameter x height x internal diameter). 640 teaches (par. 28) the hollow cylinder catalytic support having flattened edges as seen in Figure 1. 640 teaches (par. 69) the angle α in Figure 1 being about 60°.
The 4 x 4 x 1.5 mm dimensions correlate to the instant variables a and b as 4 and 1.5 respectively. H (2.556mm) is derived from the known variables disclosed by 640 (e.g. external diameter, height, internal diameter and α). See the drawing and calculator mailed 11/16/2020. 2.556 mm does not lie within the instant range of 3 to 11 mm. 2.556 is almost 1/6th or 14-15% less in length, than the required length of 3 mm. 
This discrepancy in length is interpreted to be a substantial change to the claimed range of 3 to 11mm. Additionally, a change 10 degrees in α is required to achieve the instant 3 mm for H in the cylinder catalytic support taught by ‘640 (par. 26-28). Calculations to achieve 3 mm for H were accomplished using the drawing and calculator mailed 11/16/2020. 
Upon achieving the instant H, the ratio a/H shifts outside of the instant range of 1.47 mm or more. This shift is a further showing that changes of lengths of the sides of 
With regards to the instant catalytic process of claim 1, this process requires the instant catalyst to catalytically produce the corresponding unsaturated carboxylic acid from an unsaturated aldehyde. This requirement does import structural characteristics onto the instant catalyst. The structural characteristics being those that ensure the production of an unsaturated carboxylic acid from an unsaturated aldehyde. Therefore, a catalyst used for a different catalytic reaction than the instant catalytic reaction is not expected to have the structural characteristics that ensure the production of the corresponding unsaturated carboxylic acid. 640 does not teach the catalysts are able to produce the instant product. Therefore, the catalysts taught by 640 would not have been expected to produce the corresponding unsaturated carboxylic acid from an unsaturated aldehyde. 
‘116 (US patent 4,282,116 Patent date 1981) is made of record. 116 teaches (Figure 1) the immediately below catalyst shape.


    PNG
    media_image2.png
    263
    480
    media_image2.png
    Greyscale


One of ordinary skill would not have expected to produce the corresponding unsaturated carboxylic acid from an unsaturated aldehyde when utilizing the catalyst taught by 116 (column 1). Therefore, it would not have been obvious to modify and or pick from the catalyst dimensions as taught by 116 to arrive at the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628